INTERVIEW SUMMARY RECORD
An interview with Mr. Noah Tilton was held on January 13, 2022, Examiner Interview Summary Record mailed January 19, 2022. This response is a supplemental response to Mr. Tilton’s remarks provided during the interview.
This response is also intended to supplement teachings by Terry in the final office action mailed October 14, 2021. Underlined texts is for emphasis.
Mr. Tilton, you are welcome to schedule a telephonic interview in order to review this response and address the proposed draft claims.
Applicant’s Remarks
Terry teaches human-intervention at both the inference and training stages:
As noted in the After-Final, Terry “needs human intervention to confirm or correct” its hunches, and is a “semi-automated” system and one in which “human operator cooperation is necessary for ongoing training of … AI models.” See Terry, generally, and After-Final at Page 8.
The person of ordinary skill in the art, upon reading this, would firmly conclude that Terry is not a system capable of performing inferences (i.e., forming “hunches”) without human intervention (i.e., autonomous inference).1
Applicants again note that Terry does not soft-pedal this point: Terry states that “it is guaranteed that [Terry’s] classification system will be incapable of properly determining the classification of a particular message exchange” without human intervention. Id. (emphasis added). This reference to “determining the classification” relates to a inferential step.
Examiner
This examiner respectfully disagrees with the Applicant’s remarks and recited quote from Terry US 2019/0220774. The quote from Applicant’s remarks “it is guaranteed that … “ actually reads:
[Terry: 0076] Due to all of these complications with interpreting the messages, it is guaranteed that, on occasion, the classification system will be incapable of properly determining the classification of a particular message exchange. In these situations a human operator needs to be looped into the exchange.” 
Figure 12 of Terry illustrates what “on occasion” means: 
[Terry: 0126] Returning to FIG. 12, the actions received from the inference engine may be set (at 1240). A determination is made whether there is an action conflict (at 1250). Manual review may be needed when such a conflict exists (at 1270). Otherwise, the actions may be executed by the system (at 1260).
Only if an action conflict occurs, Fig. 12 (1250-Yes) does Terry route an action for manual review, otherwise the system continues executing the action without human intervention in Fig. 12 (1260). 
Terry executes a fully automated execution path when the confidence score is higher than a threshold. For clarification, the path for fully automated message classification and response is illustrated in Fig. 12:  From Fig. 10 (1050-YES[Wingdings font/0xE0] 1070)[Wingdings font/0xE0] Fig. 12 (1210[Wingdings font/0xE0]1220[Wingdings font/0xE0]1230[Wingdings font/0xE0]1240[Wingdings font/0xE0]1250-NO[Wingdings font/0xE0]1260)[Wingdings font/0xE0] Fig. 10 (1075).
human intervention is required only when an action conflict occurs. Stated in other words, human intervention is not required when inferred actions have confidence scores higher than an established threshold value. Please see below:
[Terry: 0012] In some embodiments, a computer implemented method for human intervention in a conversation between a target and an Artificial Intelligence (AI) messaging system is provided. Such a system and method begins by using machine learning models to classify a number of message responses. Along with the classification the confidence for the classification is calculated. Some of these classifications will have high confidence scores and may be acted upon by the system automatically, but other message classifications may not be as sure. If these classifications are below a threshold the messages are sent to a user for analysis. Please note: Confidence scores below a threshold establishes an action conflict requiring manual review by the help desk.
[Terry: 0020] For the purpose of this disclosure, “training desk” means a human operator who reviews and provides feedback regarding classifications and/or actions to be taken in regard to a particular message. Likewise, “audit desk” may be a human expert or a panel of human operators that provides review and accuracy determinations after the fact on classifications and/or actions made in regard to a message. Messages are routed to the training desk when confidence thresholds for the machine learned models are not met.
[Terry: 0075] Turning to FIG. 5B, the training desk 560 is illustrated in greater detail. This component is used when a message classification lacks the predicated confidence to take an action or respond in an automated fashion.
[Terry: 0082] A message presenter 563 provides the message that requires human attention to the operator along with these metrics. This may be a raw view of the message, or may include annotation of which portions of the message are classified with an acceptable level of accuracy, versus message segments where classification confidence is below a threshold. In some embodiments, only messages with classification confidences below 95% are routed to a human operator as discussed herein. Of course this confidence threshold may be configured based upon use case, available resources, etc. For example, in some embodiments, confidences below 97% may be routed for human intervention normally, but nearing the holidays when, for this particular use case, message volumes increase significantly, it may be desirable to lower this threshold to 90% or even 85% due to the number of human operators that are available to handle messages.
[Terry: 0129] Particularly, turning to FIG. 14, a process 1400 for routing and presentation of messages at a training desk is provided, in accordance with some embodiment. As previously noted, the leveraging of a training desk is twofold: it provides a mechanism for continual model improvement using real world data with human feedback, and secondly it provides for a safety mechanism hen human input into a conversation is required due to model uncertainty. This process initially starts with conversation messages being classified, as noted earlier, and a confidence measure being determined for the classification. This confidence is then compared to a threshold, and messages with too low of confidence are slated for review by the training desk (at 1410). In many situations, this confidence threshold is set at 95%. At this level, the vast amount of classifications not requiring human review are accurately classified, and the workload required by the human operators is manageable. … Please note: Terry is acknowledging that a vast amount of message classification is without human intervention.
Examiner
Applicant’s remarks regarding hunches are moot. Examination is based upon a confidence score being higher than the established confidence threshold. There is no hunch to be confirmed or corrected. Please see below:
 [Terry: 0083] Although the messages being presented to the user are deemed to not have a sufficient confidence level by the AI model, these messages often have some classification that has been attributed to it. The AI model may be “unsure” if this is a correct classification, but in human terms the system may have a “hunch” as to the message topic, and merely needs human intervention to confirm or correct the “hunch”. 
Applicant
The person of ordinary skill in the art, upon reading this, would firmly conclude that Terry is not a system capable of performing inferences (i.e., forming “hunches”) without human intervention (i.e., autonomous inference).1
Examiner
This examiner respectfully disagrees with Applicant’s remarks regarding “Terry is not a system capable of performing inferences…  without human intervention ….” One having ordinary skill in the art, after reviewing at least Figs. 10, 12 and 14 and supporting disclosures, would conclude that under circumstances where the confidence score of an inferred action is higher than an established threshold value, the Terry system is fully automated and does not require human intervention when performing inferences. The execution path previously identified illustrates a fully automated process.
Applicant
Terry teaches human-intervention at both the inference and training stages.
Examiner
Human intervention at training stage is disclosed by Terry. Human intervention occurs at the inference stage only when the confidence level of an inference is lower than an established threshold. This point by the Applicant is moot given that Terry supports a fully automated execution path previously described. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT M POND/
Primary Examiner, Art Unit 3684    
January 20, 2022